NUMBER 13-14-00670-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


TEXAS MUNICIPAL LEAGUE
INTERGOVERNMENTAL RISK POOL,                                                  Appellant,

                                            v.

LLOYD K. ALDRIDGE,                                                             Appellee.


                       On appeal from 23rd District Court
                          of Wharton County, Texas.


                          MEMORANDUM OPINION
        Before Chief Justice Valdez and Justices Rodriguez and Garza
                      Memorandum Opinion Per Curiam

       This case is before the Court on an agreed motion to set aside and remand. The

parties have reached an agreement with regard to the disposition of the matters currently

on appeal. Pursuant to agreement, the parties request this Court to set aside, without

regard to the merits, the trial court’s November 4, 2014 order denying a plea to the

jurisdiction and remand this case to the trial court for rendition of judgment in accordance
with their agreement. We set aside the trial court’s November 4, 2014 order denying the

plea to the jurisdiction without reference to the merits, and REMAND this case to the trial

court for rendition of judgment in accordance with the parties’ agreement. See TEX. R.

APP. P. 42.1(a)(2)(B).

      In accordance with the agreement of the parties, costs are taxed against the party

incurring same.

                                                              PER CURIAM

Delivered and filed this the
12th day of February, 2015.




                                            2